Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 03/03/2020, in which claims 1-14 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/03/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 03/03/2020 are accepted by the examiner. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawar et al. (US 2014/0181037, referred herein after Pawar). 

As per claim 1, Pawar discloses a file management device that is connected to a plurality of manufacturing machines or a plurality of robots through a communication network ([0049]-[0050], “Client computing devices 102 can also include mobile or portable computing devices, such as one or more laptops, tablet computers, personal data assistants, mobile phones (such as smartphones), and other mobile or portable computing devices such as embedded computers, set top boxes, vehicle-mounted devices, wearable computers, etc.”, wherein the wearable computers is interpreted as wearable robot such as soft exosuits, Wearable robots are also known as bionic robots or exoskeletons.), the file management device comprising: 
an input unit to which a user inputs a file deletion command including a file name of files to be deleted; and ([0287], [0188], “the client computing device 285 track data operations resulting from actions from a user, via a user input device such as a keyboard, a mouse, or the like, and actions from the applications 108 executing on the client computing device 285. Data operations are, for example, reads, writes, deletes, and the like.[0288] At block 1004, the process 1000 determines whether the tracked data operation is a deletion of data”);
a file deletion unit that causes the plurality of manufacturing machines or the plurality of robots to delete the files to be deleted with the same file name stored in the plurality of manufacturing machines or the plurality of robots in response to the file deletion command input through the input unit ([0065], “ Metadata can include, without limitation, one or more of the following: the data owner (e.g., the client or user that generates the data), the last modified time (e.g., the time of the most recent modification of the data object), a data object name (e.g., a file name), “, [0140], [0199], [0204], “the metabase(s) may be stored along with primary data 112 and/or secondary copies 116. Files or other data objects can be associated with user-specified identifiers (e.g., tag entries) in the media agent 144 (or other indices) to facilitate searches of stored data objects. Among a number of other benefits, the metabase can also allow efficient, automatic identification of files or other data objects to associate with secondary copy or other information management operations (e.g., in lieu of scanning an entire file system).”). 

As per claim 2, Pawar discloses the file management device according to claim 1, further comprising: a storage unit that stores files (Fig. 1C, Primary storage device 104 stores data 112, ([0044], [0046]); and 
a backup unit that creates, in the storage unit, backup files for files stored in the plurality of manufacturing machines or the plurality of robots (Fig. 1C, secondary storage device 108 stores data 116, ([0073], [0074]).

As per claim 3, Pawar discloses the file management device according to claim 2, wherein the backup unit creates the backup files for the files to be deleted in response to the file deletion command input to the input unit, and the file deletion unit causes the plurality of manufacturing machines or the plurality of robots to delete the files to be deleted after the backup unit completes the creation of the backup files (Fig. 3, steps 1004, 1006, [0288]-[0290]).

As per claim 4, Pawar discloses the file management device according to claim 2, wherein the backup unit periodically creates the backup files ([0177], “secondary copies 116 are used to periodically capture images of primary data 112 at particular points in time (e.g., backups, archives, and snapshots).”).

As per claim 5, Pawar discloses the file management device according to claim 4, wherein the backup unit checks whether or not content of the files to be deleted stored in the plurality of manufacturing machines or the plurality of robots is the same as content of the backup files for the files to be deleted stored in the storage unit in response to the file deletion command, and in a case in which the content is not the same, creates or updates backup files for the files to be deleted (Fig. 3, steps 1008, 1010, [0291]-[0293]).

4813-3947-5638v.127 As per claim 6, Pawar discloses the file management device according to claim 2, wherein the backup unit creates the respective backup files in association with the corresponding manufacturing machines or the robots ([0078]-[0079]).


As per claim 7, Pawar discloses the file management device according to claim 2, wherein a file transmission command for transmitting the files stored in the storage unit is input to the input unit by the user, and the file management device further comprises a file transmission unit that transmits the backup files stored in the storage unit to the plurality of manufacturing machines or the plurality of robots and causes the plurality of manufacturing machines or the plurality of robots to store the backup files, in response to the file transmission command ([0136], [0145], “a media agent 144 may be implemented as a software module that manages, coordinates, and facilitates the transmission of data, as directed by the storage manager 140, between a client computing device 102 and one or more secondary storage devices 108”, “The client computing device 102 transmits the data directly to the secondary storage device 108 according to the received instructions,”).

As per claim 8, Pawar discloses the file management device according to claim 7, wherein the backup unit creates the respective backup files4813-3947-5638v.128 in association with the corresponding manufacturing machines or the robots, and the file transmission unit transmits the respective backup files to the corresponding manufacturing machines or the robots and causes the manufacturing machines or the robots to store the backup files ([0073]-[0074], [0077]-[0078]).

 As per claim 9, Pawar discloses the file management device according to claim 7, wherein in a case in which files with a file name that is the same as a file name of a file to be transmitted exists in the plurality of manufacturing machines or the plurality of robots, the file transmission unit overwrites the existing files with the file to be transmitted, and the backup unit creates backup files for the existing files before the overwriting ([0175]-[0178]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pawar in view of Rothbart et al. (US 2005/0021950, referred herein after Rothbarth).

As per claim 10, Pawar does not specifically discloses the file management device according to claim 2, wherein the backup unit determines whether or not it is possible to create the backup files on the basis of a free space in the storage unit required to create the backup files and a current free space in the storage unit, and  4813-3947-5638v.129 the file management device further comprises a notification unit that provides, to the user, a notification that the free space in the storage unit is not sufficient in a case in which the backup unit determines that it is not possible to create the backup files;

However, Rothbarth discloses the backup unit determines whether or not it is possible to create the backup files on the basis of a free space in the storage unit required to create the backup files and a current free space in the storage unit, and  4813-3947-5638v.129 the file management device further comprises a notification unit that provides, to the user, a notification that the free space in the storage unit is not sufficient in a case in which the backup unit determines that it is not possible to create the backup files ([0054]-[0055], [0060], “ If sufficient storage space is not available, the storage instructions 316 display a message on the destination computer display to inform the destination user 130 that there is insufficient storage space. In response to such a message, the destination user 130 can allocate more storage space, as described above in reference to FIG. 3, or discontinue the transfer process and notify the originating user 118 that his or her storage capacity has been reached.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Rothbarth’s method for transmitting copies of data to a remote back-up site into Pawar’s methods detecting the deleted files because one of the ordinary skill in the art would have been motivated to securely transmitting copies of data to a remote back-up site for storage.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pawar in view of Nakanishi et al. (US 2003/0229653, referred herein after Nikanishi).


As per claim 11, Pawar does not specifically discloses the file management device according to claim 2 further comprising: a required time period calculation unit that calculates a required time period that is necessary to create the backup files; and a display unit that displays the required time period calculated by the required time period calculation unit;

However, Nakanishi discloses a required time period calculation unit that calculates a required time period that is necessary to create the backup files; and a display unit that displays the required time period calculated by the required time period calculation unit (Fig. 10B, [0043], [0067]-[0068], “ A time required for a backup operation may be previously determined for each file, or a time required by each file for a backup operation may be calculated from its file size“);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nakanishi’s system and method for data backup into Pawar’s methods detecting the deleted files because one of the ordinary skill in the art would have been motivated to accomplish an efficient data backup or restore operation.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pawar in view of Matsuo et al. (US 2016/0378866, referred herein after Matsuo).



As per claim 12, Pawar discloses the file management device according to claim 2, wherein the file management device is connected to the plurality of manufacturing machines, and the backup unit creates at least one of backup files for a file of a working program, a file related to tool offset information, and a file related to work coordinate system setting;

However, Matsuo discloses the file management device is connected to the plurality of manufacturing machines, and the backup unit creates at least one of backup files for a file of a working program, a file related to tool offset information, and a file related to work coordinate system setting ([0035]-[0036], “he secondary storage device 13 is configured with a non-volatile storage device such as a hard disk device, a memory card, or a USB memory or a battery backed-up non-volatile memory, and stores a sequence program such as a ladder program dealt with by the ladder program editing device 1 or various kinds of files such as a setting file and a parameter file.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Matsuo’s backing up the sequence program files into secondary storage device into Pawar’s methods detecting the deleted files because one of the ordinary skill in the art would have been motivated to accomplish automatic data backup or restore operation of the important computer files.


4813-3947-5638v.130As perAAs  perAAs per claim 13, Matsuo discloses the file management device according to claim 12, wherein the backup unit creates a backup file for another file in accordance with content of the working program when the backup unit creates the backup file for the file of the working program ([0035]-[0036]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pawar in view of Bagley et al. (US 8,255,366, referred herein after Bagley).

As per claim 14, Pawar does not discloses the file management device according to claim 2, wherein in a case in which the files to be deleted stored in the plurality of manufacturing machines or the plurality of robots include two or more files with the same content, the backup unit creates a single backup file as a backup file for the two or more files;

However, Begley discloses in a case in which the files to be deleted stored in the plurality of manufacturing machines or the plurality of robots include two or more files with the same content, the backup unit creates a single backup file as a backup file for the two or more files (Col. 3, lines 14-33, “ The two copies of the file may be backed up to the server computer system 10 in such a way that only a single copy of each data segment is stored in the storage pool 50 on the server computer system 10.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bagley’s segment based method of efficient file restoration into Pawar’s methods detecting the deleted files because one of the ordinary skill in the art would have been motivated to efficiently restoring a file by splitting the file into segments and restoring only the segments that differ from a backup version of the file.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Wertheimer teaches automated disk-oriented backups designated for storage of recovery files is automatically managed so as to not exceed a predetermined limit.

Komatsu teaches restoration of a backup target device more properly and automatic backup device acquires history information containing a time of a change in setting on a backup target device and a content of the change associated with each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114